Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (the “Agreement”), dated as of the date set forth on
the Signature Page (the “Agreement”), is entered into by and between the
undersigned subscriber (the “Subscriber”) and Event Cardio Group Inc., a Nevada
corporation (the “Company”).

 

WHEREAS, the Company is offering to the Subscriber (the “Offering”) the number
of shares of its common stock, par value $0.001 per share (the “Purchased Common
Stock”) set forth on the signature page hereto and a warrant exercisable until
September 30, 2018, to acquire the number of shares of common stock of the
Company set forth on the signature page hereto for an exercise price of $0.10
per share (the “Warrant” and collectively with the Purchased Common Stock, the
“Securities”) and the Subscriber wishes to purchase, and the Company wishes to
sell to the Subscriber, upon the terms and conditions stated in this Agreement,
the Purchased Common stock and the Warrant;

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and
Rule 506 of Regulation D ("Regulation D") or Regulation S, as promulgated by the
United States Securities and Exchange Commission under the 1933 Act;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:

 

ARTICLE I

PURCHASE OF SECURITIES

 

Section 1.1 Purchase of the Securities. Subject to the terms and conditions of
this Agreement, the Subscriber purchases from the Company, and the Company
agrees to issue and sell to the Subscriber the Securities identified on the
signature page hereto for an aggregate purchase price payable in US dollars set
forth on the signature page hereto (the “Purchase Price”). The Warrant will be
exercisable for a period of approximately three (3) years commencing on the
Closing for $0.10 per share and the form of the Warrant is annexed hereto as
Exhibit A. This Agreement shall not be binding upon the Company until it has
been accepted by the Company as evidenced by the Company’s execution and
delivery of this Subscription Agreement to the Subscriber.

 

Section 1.2 Payment. Payment shall be made in wire transfer of immediately
available funds within two days of the acceptance of this Agreement. If payment
is not timely made, the Company shall have the right to reject this subscription
notwithstanding the eventual payment of the Purchase Price. Upon receipt of
payment the Company will deliver the executed Warrant and instruct its transfer
agent to deliver the Purchased Common Stock to the Subscriber.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Subscriber that:

 

Section 2.1 Organization and Qualification. The Company is a corporation validly
existing and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authorization to own its properties and to carry
on its business as now being conducted.

 

Section 2.2 Issuance of Securities. Prior to the Closing, the Securities will be
duly authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all taxes, liens and charges with respect to the
issue thereof and the Purchase Common Stock shall be fully paid and
nonassessable with the Subscriber being entitled to all rights accorded to a
holder of Common Stock. The offer and issuance by the Company of the Purchased
Common Stock is exempt from registration under the Securities Act of 1933, as
amended (the “1933 Act”).

 

 



Section 2.3 No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) in connection with the offer or sale of the
Securities.

 

Section 2.4 SEC Reports.   The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the 1933 Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

  

ARTICLE III

SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES

 

The Subscriber hereby represents and warrants to the Company:

 

Section 3.1 Authorization. The Subscriber has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Subscriber, will constitute a valid and legally binding obligation of the
Subscriber, enforceable in accordance with the terms hereof.

 

Section 3.2 No Public Sale or Distribution. The Subscriber is acquiring the
Securities in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act and
the Subscriber does not have a present arrangement to effect any distribution of
the Purchase Common Stock, or the shares that may be purchased on exercise of
the Warrant, to or through any person or entity. The Subscriber does not
presently have any agreement or understanding, directly or indirectly, with any
person to distribute any of the Purchase Common Stock or the shares that may be
purchased on exercise of the Warrant.

 

Section 3.3 Accredited Investor Status. (a) The Subscriber is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D or otherwise
satisfies the requirements of Subsections (b) through (j) hereof.

 

(b) Regulation S Exemption. The Subscriber understands that the Securities are
being offered and sold in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the applicability of such exemptions and the suitability of the
Investor to acquire the Securities. In this regard, the Subscriber represents,
warrants and agrees that:

 

(c) The Subscriber is not a U.S. Person (as defined in the Securities Act) and
is not an affiliate (as defined in Rule 501(b) under the Securities Act) of the
Company and is not acquiring the Securities for the account or benefit of a U.S.
Person.

 

(d) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Subscriber was outside
of the United States.

 

 



(e) The Subscriber will not, during the period commencing on the date of
issuance of the Securities and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Securities in the United States, or to a U.S. Person for the
account or for the benefit of a U.S. Person, or otherwise in a manner that is
not in compliance with Regulation S.

 

(f) The Subscriber will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Securities only pursuant to registration under
the Securities Act or an available exemption therefrom and, in accordance with
all applicable state and foreign securities laws.

 

(g) The Subscriber was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(h) Neither the Subscriber nor or any person acting on its behalf has engaged,
nor will engage, in any directed selling efforts to a U.S. Person with respect
to the Securities and the Subscriber and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 

(i) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(j) Neither the Subscriber nor any person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities. The Subscriber agrees
not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

(k) Each certificate representing the Securities (and any shares of the
Company’s common stock or other securities of the Company which the Subscriber
may acquire upon exercise of the Warrant) shall be endorsed with the following
legends, in addition to any other legend required to be placed thereon by
applicable federal or state securities laws:

 

(A) “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

(B) “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

(q) The Subscriber consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company, if any, in order to
implement the restrictions on transfer of the Securities set forth in this
Section.

  

Section 3.4 Reliance on Exemptions. The Subscriber understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Subscriber's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Subscriber to acquire the Securities. Further, if this transaction is not being
conducted in accordance with Regulation S and Subscriber is an accredited
investor, in lieu of the legends set forth above, the certificates representing
the Securities will have a restrictive “Securities Act” legend imprinted
thereon.

 

 



Section 3.5 Information. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Securities and Exchange Commission to the SEC
Reports.  In addition, the Subscriber has received in writing from the Company
such other information concerning its operations, financial condition and other
matters as the Subscriber has requested in writing and considered all factors
the Subscriber deems material in deciding on the advisability of investing in
the Securities. Subscriber has carefully read, and understands the information
in the SEC Reports. Neither such inquiries nor any other due diligence
investigations conducted by the Subscriber or its advisors, if any, or its
representatives shall modify, amend or affect the Subscriber's right to rely on
the Company's representations and warranties contained herein. The Subscriber
understands that its investment in the Securities involves a high degree of risk
and is able to afford a complete loss of such investment. The Subscriber has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

 

ARTICLE IV

MUTUAL REPRESENTATION AND WARRANTY

 

Section 4.1 No Broker of Finder. Each party represents and warrants to the other
than except for Medpac Asia Pacific Pty. Ltd., which may be issued one share for
every ten shares subscribed for by the Subscriber herein, without giving effect
to shares acquired upon exercise of the Warrant, no person or entity is entitled
to any broker’s, finder’s or similar fee in connection with the transaction
contemplated hereby.

 

 

Signature Page Follows

 

 

Signature Page to Subscription Agreement

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of September ,
2015.

 

      EVENT CARDIO GROUP, INC.                         By:   Subscriber     John
Bentivoglio, President and CEO



 



Subscriber’s Name:     Tax ID #:           Subscriber’s Address:                
      Number of shares Subscribed for:           Number of Warrants:          
Aggregate Purchase Price: (# of shares x five cents per share) =    



 

